Case: 13-14340   Date Filed: 04/04/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14340
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 6:12-cv-00969-DAB



ANTONIO TILLMAN,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 4, 2014)



Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-14340       Date Filed: 04/04/2014       Page: 2 of 3


       Antonio Tillman appeals the district court’s order affirming the Social

Security Administration’s denial of his application for supplemental security

income. He contends the administrative law judge (ALJ) erred by failing to

explicitly assign weight to the opinions of two emergency room physicians, each of

whom examined him and commented on his alleged disability. He also complains

that the ALJ failed to give those opinions sufficient weight in his disability

evaluation. After careful review,1 we conclude Tillman’s arguments fail, and we

therefore affirm.

       Tillman first faults the ALJ for failing to explicitly assign weight to the

opinions of doctors Ullah and Subhani, who treated Tillman during his

hospitalization following a stroke in 2006. Ordinarily, an ALJ’s failure to explain

the particular weight given to the different medical opinions provided is reversible

error. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987). However, when the

ALJ’s error did not affect its ultimate findings, the error is harmless, and the ALJ’s

decision will stand. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983). In

the instant case, the ALJ expressly noted and considered the diagnostic evidence

on which Ullah and Subhani relied in forming their opinions, and that evidence,

along with other objective medical evidence in the record and Tillman’s own


       1
         In a Social Security appeal, we affirm the Commissioner’s decision if it “is supported
by substantial evidence and based on proper legal standards.” Winschel v. Comm’r of Soc. Sec.
Admin., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation marks omitted).


                                               2
               Case: 13-14340     Date Filed: 04/04/2014   Page: 3 of 3


testimony, showed that he was not disabled and incapable of work. For example,

Ullah opined that Tillman was “severely disabled” and “unable to function

independently,” but he did not offer any detailed explanation supporting this

opinion, and when Tillman was discharged only days after Ullah’s examination,

his symptoms were stable, and he had been ambulating “quite safely” with the use

of a cane. Moreover, Ullah’s and Subhani’s opinions concerned matters ultimately

reserved to the Commissioner for final determination (i.e., whether Tillman was

legally disabled) and were therefore not entitled to controlling weight. See 20

C.F.R §§ 404.1527(d)(1)-(3), 416.927(d)(1)-(3); Caulder v. Bowen, 791 F.2d 872,

878 (11th Cir. 1986). Thus, while we acknowledge the ALJ’s failure to

specifically reference the opinions of Ullah and Subhani, we conclude that this

failure did not affect the result in Tillman’s case.

      For the same reasons, we conclude that the ALJ did not accord Ullah’s and

Subhani’s opinions too little weight. Given the totality of the evidence presented

and Tillman’s own testimony concerning the activities he regularly performed, it is

clear that substantial evidence supported the ALJ’s decision to discount the

opinions of Ullah and Subhani, which spoke to matters ultimately reserved to the

Commissioner, were conclusory and based on limited underlying relationships

with Tillman, and were contradicted by other evidence in the record.

      AFFIRMED.



                                           3